Citation Nr: 1046414	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, IN. The RO determined that the criteria for a 20-
percent evaluation, but no more, were met for a left shoulder 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that a December 2005 VA compensation and 
pension examination was inadequate for rating purposes because he 
could not understand the physician and because the examination 
report contains inaccuracies (August 2007 Form 9). Further, the 
most recent examination was more than five years ago. See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (determining that VA was 
required to afford a contemporaneous medical examination where 
examination report was approximately two years old). 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for a left shoulder disability.  
After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain 
previously unobtained relevant records 
from each health care provider the 
Veteran identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the 
RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent medical evidence of 
record from June 2008.

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC 
must schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise. The purpose of the 
examination is to determine the current 
level of the Veteran's left shoulder 
disability. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
physician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	The physician must carefully review 
all medical evidence associated with 
the claims folder. In particular, the 
Board calls the physician's attention 
to any medical evidence associated 
with the record after June 2008 and 
the most recent VA examination in 
December 2005. 

c.	All appropriate testing should be 
carried out, to include a 
comprehensive examination that 
addresses:

i.	The Veteran's current range of 
motion for his left shoulder, 
taking into consideration the 
effects of pain, repetitive 
motion, and other limiting 
factors;

ii.	Whether and how often the 
Veteran experiences recurrent 
dislocation of the left shoulder 
and whether any guarding of 
movement occurs; 

iii.	Whether the Veteran has 
experienced any hospitalizations 
or incapacitating episodes in the 
past year due to his left 
shoulder disability;

iv.	The effects of the 
Veteran's left shoulder 
disability on his everyday 
activities.

d.	The physician must further report all 
additional manifestations of the 
Veteran's left shoulder disability. 

e.	The physician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for corroborating or 
discounting the credibility or 
reliability of the history provided by 
the Veteran.

f.	In all conclusions, the physician must 
identify and explain the medical bases 
of his or her opinion with reference 
to the claims file. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________

VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


